Filed 4/10/16
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION FIVE


THE PEOPLE,                              B270080

       Plaintiff and Respondent,         (Los Angeles County
                                         Super. Ct. No. KA057527)
       v.

CHRISTOPHER JAMES SLOAT,

       Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Salvatore T. Sirna, Judge. Reversed and
remanded.
      Tyrone A. Sandoval, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Kamala D. Harris, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Mary Sanchez and Analee J. Brodie,
Deputy Attorneys General, for Plaintiff and Respondent.
        Defendant, Christopher James Sloat, filed a Penal Code1
section 1170.18, subdivision (f) petition. Defendant sought to
have his 2002 felony petty theft with a prior conviction (former §
666, Stats. 2000, ch. 135, § 134, p. 1991)) designated a
misdemeanor. At a hearing defendant did not attend and where
he was not represented by counsel, the trial court denied the
petition. The trial court impliedly agreed with the prosecutor
that defendant was ineligible because the theft was not from an
“open commercial business.” This was an apparent reference to
section 459.5, subdivision (a), which governs the crime of
shoplifting. Defendant argues, and the Attorney General
concedes, defendant is eligible to have his conviction under
former section 666 reduced to a misdemeanor. The Attorney
General states: “[D]efendant was not seeking to have his . . .
conviction reduced to misdemeanor shoplifting. Rather, he
sought reduction of his felony petty theft with priors conviction to
misdemeanor petty theft. . . . Unlike shoplifting (§ 459.5[, subd.
(a)]), petty theft (§ 490.2[, subd. (a)]) does not require that a
defendant enter a commercial establishment during regular
business hours.” We agree with the Attorney General’s analysis.




      1   Further statutory references are to the Penal Code.




                                  2
      The order denying defendant’s petition to designate as a
misdemeanor his conviction for petty theft with a prior is
reversed. Upon remittitur issuance, the trial court is to
reconsider the petition in light of our analysis.
                         CERTIFIED FOR PUBLICATION




                       TURNER, P.J.
     We concur:




     KRIEGLER, J.




     BAKER, J.




                                3